Citation Nr: 1431160	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected degenerative joint disease of the right knee prior to January 9, 2012, and in excess of 30 percent beginning on March 1, 2013, for a total right knee arthroplasty (previously rated as degenerative joint disease of the right knee).

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected residual scar, right knee.  

3.  Entitlement to an initial compensable rating for the service-connected residual scar, right knee.






REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO.  

In November 2008, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

The Veteran later requested a hearing with the Board that was scheduled in March 2010, but failed to appear or request that it be rescheduled.  

The Board remanded the case in September 2011 and December 2013 for additional development; namely, to afford the Veteran new VA examinations.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's Virtual VA folder has been reviewed in conjunction with this appeal.

The issues of higher initial ratings for the service-connected residual right knee scars are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial period of the appeal, the service-connected right knee degenerative joint disease is not shown to have been manifested by an actual limitation of motion or a functional loss due to pain resulting in flexion being limited to less than 15 degrees or any instability or subluxation.   

2.  For the entire period prior to January 9, 2012, the service-connected right knee disability picture is shown to be productive of a functional loss due to pain that more nearly approximated that of extension restricted to 10 degrees.

3.  Beginning on March 1, 2013, the service-connected disability picture is shown to more closely resemble that of a total right knee replacement manifested by chronic residuals consisting of severe painful motion.  


CONCLUSIONS OF LAW

1.  Prior to January 9, 2012, the criteria for the assignment of a rating higher than 20 percent for the service-connected degenerative joint disease, right knee, on the basis of limitation of flexion were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5260 (2013).

2.  Prior to January 9, 2012, the criteria for the assignment of a separate, 10 percent, rating for the service-connected degenerative joint disease, right knee, on the basis of limitation of extension were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5261 (2013).

3.  Beginning on July 1, 2013, the criteria for the assignment of a rating of 60 percent, but no higher for the service-connected disability on the basis of a total right knee replacement are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA initially notified the Veteran in November 2004 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

A March 2010 letter notified the claimant of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.

The claimant's medical treatment records have been obtained with respect to the claim being decided herein, and he has not identified any outstanding private or VA treatment records pertinent to the issue.  He has also afforded adequate VA examinations and testified at a DRO hearing in November 2008.

Thus, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimantwill not be prejudiced as a result of the Board's adjudication of the claim for increase hereinbelow.



II.  Analysis

A.  Facts

The VA examination findings with respect to the right knee in February 2005 showed that the Veteran had a right knee brace and walked with a limp favoring the right leg.  There was no edema or effusion in the knee.  An approximate 10 degree varus deformity of the right lower extremity was noted.  Also noted was tenderness to palpitation of the medial aspect of the right knee and muscle strength of 4/5 that was equal in both lower extremities.  Deep tendon reflexes were 1+ and sluggish.  There were no dislocations or recurrent subluxations.  

The Veteran's range of motion of the right knee was that of forward flexion to 95 degrees and lacking 45 degrees and further reduced to 85 degrees with repetition.  Extension was performed to 0 degrees and was normal and unchanged with repetition.  

The Veteran expressed discomfort throughout all aspects of the range of motion and a moderate amount of crepitus was noted.  The knee joint was stable with negative McMurray, Lachman and drawer signs.  The x-ray studies revealed severe degenerative changes of the right knee.  

The Veteran was given an impression of osteochondritis desiccans of the right knee with resultant degenerative joint disease.  He was noted to have pain and decreased range of motion.  

In the Substantive Appeal received in May 2006, the Veteran's representative asserted that the Veteran was entitled to a 30 percent rating for his service-connected right knee disability.  He noted that x-ray studies revealed severe degenerative joint disease in the right knee and stated that the symptoms were more consistent with "ankylosis in a favorable angle in full extension or in slight flexion between 0 and 10 degrees; or, severe instability or subluxation; or, flexion of the knee restricted to 15 degrees; or extension of the knee limited to 40 degrees."

The VA outpatient records include the March 2007 x-ray reports revealing severe degenerative change of the right knee similar to the prior exam.  These records also showed that the Veteran presented for knee injections for pain relief in March 2007, July 2007 and September 2007.  They also showed that the injections provided approximately three months of pain relief.  

The Veteran's range of motion on each occasion was noted to be reduced to 90 degrees.  Also noted was marked varus angulation and marked crepitus in the right knee.  

The Veteran testified at a DRO hearing in November 2008 that his right knee had not been in a "normal position" for years.  He said that his right knee range of motion depended on the day and how much he used it.  He said the pain kept him awake at night, especially without his brace.  He said that he had been told he was too young and overweight for knee replacement surgery.  

The Veteran's representative asserted that he was underrated because his instability was so bad, even with a brace.  The Veteran said he had been receiving Social Security Disability benefits for two years because of his back and knee.  He also said that he favored his left leg when he walked.  

The Veteran reported at a VA examination in December 2008 that his knees had gotten worse.  He reported trying for years to get a knee replacement, but being told he was too young, active or heavy.  He said that he treated the condition with non-steroidal anti-inflammatory drugs, bracing and activity limitation.  

The reported findings revealed giving way, pain, stiffness, weakness, incoordination and decreased speed of joint.  There was no dislocation, subluxation or episodes of locking.  There was swelling and tenderness.  There were flare-ups of joint disease assessed as severe that occurred weekly and lasted for hours.  Stairs and walking were precipitating factors.  An antalgic gait was noted.  

A summary of right knee findings revealed bony joint enlargement, crepitus, pain at rest, weakness, and guarding of movement.  The Veteran's range of motion included forward flexion from 0 to 50 degrees and normal extension of 0 degrees.  There was additional limitation following repetitive motion, but no joint ankylosis.  

The VA outpatient records dated in 2009 and 2010 noted that the Veteran had degenerative joint disease of the right knee.

The records in the Veteran's virtual VA folder showed that he underwent a right total knee arthroplasty on January 9, 2012.  The procedure was noted to be well tolerated and uncomplicated periopoperatively.  A follow-up appointment in January 2012 showed that the Veteran was doing well with no complaints.  

A VA examination report in January 2014 reflected the Veteran's report of continuing and constant right knee pain to varying degrees of pain, from tolerable to a lot worse.  He said that the pain sometimes woke him up at night and that he treated it with a knee brace, pain medication (Lortab) four times a day and ice.  He said that he experiences flare-ups when walking or sitting for more than 30 minutes and his knee sometimes felt like it's going to give out.  

The Veteran's range of motion of the right knee was that of forward flexion to 90 degrees with pain at 10 degrees and extension to 10 degrees with pain at 10 degrees.  There was no additional limitation of motion after repetition.  

There was noted to be a functional loss manifested by less movement, pain on movement, atrophy, disturbance of locomotion and interference with sitting, standing and weight bearing.  Strength was 5/5 in the right lower extremity.  Instability was not found, nor was patellar subluxations found.  The X-ray studies showed an unremarkable right knee arthroplasty.  Intermediate degrees of residual weakness, pain or limitation of motion was noted.

A VA outpatient record in January 2014 showed that the Veteran requested new knee braces.  


B.  Pertinent Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 112, 126-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013). If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Instability of the knee is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2013).  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability. If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..." VAOPGCPREC 23-97. 

The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under Code 5260 or Code 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  

VA's General Counsel  further explained that, if a veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 .

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable. Id.  

Replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  

Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.


C.  Discussion

The service-connected right knee disability has been rated 20 percent disabling under Codes 5010-5260 beginning on October 15, 2004 (date of claim for an increase) to January 9, 2012 (date of the right total knee replacement).  

Thereafter, a temporary total rating was assigned under Code 5055 beginning on January 9, 2012, to March 1, 2013 when a 30 percent rating was assigned under Code 5055.  38 C.F.R. § 4.71a.  


Greater Than 20 Percent Rating Prior to January 9, 2012

In terms of consideration of an increased rating under the limitation of motion codes, the Board does not find that a higher rating is warranted for limitation of flexion under Code 5260 for the period prior to January 9, 2012, even when functional loss is considered due to symptoms such as pain.  

The actual limitation of motion findings include flexion to 95 degrees in February 2005, to 90 degrees in 2007, and to 50 degrees in December 2008.  Although the Veteran's right knee flexion did decrease to 50 degrees in December 2008, this finding falls somewhere between a 0 and 10 percent rating under Code 5260 based on a strict adherence to the rating criteria.  See 38 C.F.R. § 4.71a, Plate I.  

In sum, a strict adherence to the rating criteria for the period prior to January 9, 2012 supports no more than a 10 percent rating for limitation of flexion.  

However, additional factors warrant consideration.  In this regard, findings at the February 2005 and December 2008 VA examination revealed right knee crepitus, tenderness and marked degenerative joint disease.  Further findings at the December 2008 VA examination revealed bony joint enlargement, pain at rest, weakness and guarding of movement.  

Also, various VA outpatient records reflect the Veteran's complaints of right knee pain and show that he wore knee braces over this period.   In short, the Veteran's present 20 percent rating for the right knee under Diagnostic Codes 5010-5260 reflects limitation of motion that is accompanied by additional symptoms that include pain.  

The Board finds that this rating adequately reflects the level of impairment resulting from his right knee disability.  The disability is simply not comparable to a 30 percent rating under Diagnostic Code 5260 requiring flexion limited to 15 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board has considered the Veteran's representative's argument that he is entitled to a 30 percent rating for this period in view of x-rays revealing severe degenerative joint disease in the right knee and his assertion that symptoms were more consistent with "ankylosis in a favorable angle in full extension or in slight flexion between 0 and 10 degrees; or, severe instability or subluxation; or, flexion of the knee restricted to 15 degrees; or extension of the knee limited to 40 degrees."  

In this regard, for the reasons, flexion of the right knee was not restricted to 15 degrees even after considering functional loss.  Code 5260.  

Moreover, the Veteran was not found to have instability or subluxation or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5256, 5261.  Rather, he was specifically noted to have no dislocation or recurrent subluxation at the February 2005 and December 2008 VA examinations, and was also found to have a stable right knee joint.  The December 2008 VA examiner further noted that there was no joint ankylosis.

The above notwithstanding, the Veteran is entitled to a separate, 10 percent, rating under Code 5261 based on limitation of extension for the entire rating period prior to January 9, 2012.  

In this regard, the Veteran demonstrated normal extension to 0 degrees at the February 2005 and December 2008 VA examinations, with no objective evidence of pain.  

However, the VA treatment notes in March 2007, July 2007 and September 2007 showed findings of reduced right knee ranges of motion from 10 degrees (on extension) to 90 degrees (on flexion), with marked varus angulation, crepitus and pain.  

These varying range of motion findings with respect to extension are consistent with the Veteran's November 2008 DRO hearing testimony that his right knee range of motion depended on the day and how much he used it.  

Thus, the Board finds the evidence shows that the service-connected right knee disability picture more closely resembles the criteria for a separate 10 percent rating under Code 5261 based on a functional loss due to pain for the period of the appeal prior to January 9, 2012.  

Thus, in resolving all reasonable doubt in the Veteran's favor, a separate rating of 10 percent, but no more on the basis of limitation of extension is warranted.  See VAOPGCPREC 9-2004 (a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg).  

With that said, a higher than 10 percent rating is not assignable under Code 5261 even when functional loss is considered due to factors such as pain.  This is in light of the actual findings that range from normal extension to no more than 10 degrees limitation.  

As right knee lateral instability or subluxation was not shown during this rating period, a separate rating under Diagnostic Code 5257 is not warranted. 

Additionally, because frequent episodes of locking, pain, and effusion into the knee joint is not shown during the appeal period, a separate rating under Diagnostic Code 5258 need not be further considered.  

Finally, because the symptoms due to the removal of cartilage have already been rated under Diagnostic Codes 5260 and 5261, a separate rating under Diagnostic Code 5259 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013); VAOPGCPREC 9-2004.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, these diagnostic codes are not applicable. 

While the Veteran's right knee disability has been rated based on the orthopedic manifestations, the Board has also considered whether there are any skin, muscular, or neurological manifestations of the disability that could result in separate ratings. As for the skin, this is addressed in the remand below.  

As for disabilities of the muscles, this has not been shown nor are there any associated complaints in the records.  Similarly, there have been no neurological manifestations of the left knee disability or a showing of any affected nerves resulting therefrom.

For these reasons, the preponderance of the evidence is against a greater than 20 percent rating already assigned under Diagnostic Code 5260 or another Code; however, the evidence warrants a separate 10 percent rating under Diagnostic Code 5261.  See VAOPGCPREC 9-2004.  

In arriving at these conclusions, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate.  


Greater Than 30 Percent Rating From March 1, 2013

The Veteran is currently assigned a 30 percent evaluation for the service-connected right knee disability under Code 5055 from March 1, 2013.

Moreover, on careful review, the January 2014 VA examiner described the Veteran's limitation of motion, pain, and weakness as intermediate due to the service-connected disability.  

However, at the least, the Veteran's symptoms raise a reasonable doubt as to whether they are chronic residuals rather than intermediate residuals.  He reported that he experienced constant right knee pain that ranged from tolerable to a lot worse and said he takes medication four times a day for pain control.  He also said that the pain wakes him up at night.  

The Veteran was noted to use a cane and brace for steadiness.  Extension was significantly limited to 10 degrees, and there was limitation of flexion.  Even in a replacement type case, the Board must consider DeLuca.  

Thus, in resolving reasonable doubt in his favor, the Board finds that, for the period of the appeal beginning on March 1, 2013, the service-connected disability now manifested by the right total knee replacement more nearly approximates that of chronic residuals consisting of severe painful motion and weakness.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

In view of this finding, the Board concludes that a 60 percent rating is warranted under Diagnostic Code 5055, which is the most advantageous to the Veteran.  This is the maximum schedular rating for his total right knee replacement after the one-year convalescence.  


Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion reflects that the symptoms of the service-connected degenerative joint disease of the right knee, prior to January 9, 2012, and his total right knee replacement, since March 1, 2013 are fully contemplated by the applicable rating criteria.  

As shown, the criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings that were assigned for the periods on appeal.  

Therefore, referral for consideration of an extraschedular rating for the Veteran's right knee disability is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

An increased disability rating in excess of 20 percent for the service-connected degenerative joint disease of the right knee on the basis of limitation of flexion, prior to January 9, 2012, is denied.

For the period prior to January 9, 2012, a separate 10 percent rating, but no more for the service-connected right knee disability on the basis of limitation of extension is granted, subject to the regulations governing payment of monetary benefits.

An increased rating of  60 percent, but no more for the service-connected disability on the basis of a total right knee replacement, beginning on March 1, 2013, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

By rating decision in March 2014, the RO granted service connection for painful surgical scars, right knee, assigning a 10 percent rating for one scar, effective on January 14, 2014, and a noncompensable rating for another scar, effective on January 9, 2012.  

In April 2014, the Veteran's representative informed the AOJ in writing that the Veteran had chosen to have his case reviewed by a Decision Review Officer regarding the March 2014 decision.

Pertinent VA regulation, 38 C.F.R. § 3.2600, holds that a claimant who files a Notice of Disagreement (NOD) with a decision of the AOJ on a benefit claim has a right to a review of that decision, to include by a DRO.  

A NOD, in turn, is defined as "a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result..."  38 C.F.R. § 20.201.  

In this case, there is no NOD on file other than the Veteran's representative's April 2014 request that the March 2014 decision be reviewed by a Decision Review Officer.  

With that said, the Board construes the Veteran's representative's April 2014 request as a valid NOD as he has clearly expressed his disagreement with the March 2014 determination by requesting that the determination be reviewed.  

In this regard, the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constituting an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

Thus, in light of the Board's finding that a valid NOD has been filed with respect to the March 2014 rating decision, but no statement of the case (SOC) has yet been issued, remand is required for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).

Accordingly, this remaining matter is REMANDED for the following action:

The AOJ should take appropriate action, including the issuance of a SOC, on the appeal initiated by the Veteran regarding the March 2014 rating decision granting service connection for right knee scars, and assigning 10 percent and noncompensable ratings, respectively.  The Veteran should be clearly advised of the need to file a timely Substantive Appeal in this matter if he wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, should either issue be returned to the Board for the purpose of appellate disposition.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


